 1    
 2
      
 3
      
 4    
 5
      
      
 6    
 7    
      
 8    
 9    
                                               UNITED STATES DISTRICT COURT  
10                                            EASTERN DISTRICT OF CALIFORNIA 
11                                                                
12   Scott Johnson,                                              )    Case: 2:16‐cv‐00943‐MCE‐AC
                                                                 ) 
13                          Plaintiff,                           )     
                                                                 )    [PROPOSED]  ORDER  ON  REQUEST  TO 
14                             v.                                )    VACATE DEBTOR EXAM 
                                                                 )     
15   Girishkumar Mistry, et al.,                                 ) 
                                                                 )    Date:               3/6/19 
16               Defendants.                                     )    Time:              10:00 am 
                                                                 )    Courtroom:  26 
17                                                               )     
                                                                 ) 
18
19
                                                                        
                                                                 ORDER 
20
21
                Having read the foregoing Request and good cause appearing therefore, it is hereby 
     ordered  that  the  Judgment  Debtor  Exams  for  Girishkumar  Mistry  and  Damyantiben  Patel, 
22
23
     scheduled for 3/6/19 are vacated. 
     Dated: February 27, 2019  
24
                                                                                                                                 
25
                                                                          _____________________________________ 
26                                                                        ALLISON CLAIRE 
27
                                                                          US MAGISTRATE JUDGE 

28

     (Proposed) Order on Request to Vacate Exam
